Name: Council Regulation (EEC) No 886/88 of 29 March 1988 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  tariff policy
 Date Published: nan

 1 . 4. 88 Official Journal of the European Communities No L 88/5 COUNCIL REGULATION (EEC) No 886/88 of 29 March 1988 amending Regulation (EEC) No 866/84 laying down special measures concerning the exclusion of milk products from inward processing arrangements and from certain usual forms of handling satory products was, however, maintained until 31 March 1988 to enable the necessary adaptation to take place ; whereas this period should be extended up to the end of the 1987/ 1988 marketing year ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), and in particular Articles 12 (2) and 18 (1 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 866/84 (3), as last amended by Regulation (EEC) No 222/88 (4), excluded milk products from inward processing arrangements for a five-year period expiring at the end of the 1988/1989 marketing year ; Whereas access to inward processing arrangements for whey intended for the manufacture of certain compen HAS ADOPTED THIS REGULATION : Article 1 In Article I ( 1 ) of Regulation (EEC) No 866/84, 'up to 31 March 1988' is hereby replaced by 'up to the end of the 1987/88 marketing year'. Article 2 This Regulation shall enter into force on 1 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1988 . For the Council The President I. KIECHLE (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 78, 23. 3 . 1988, p . 1 . (3) OJ No L 90, 1 . 4. 1984, p. 27. (4) OJ No L 28, 1 . 2. 1988, p. 1 .